Citation Nr: 0635777	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-31 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.

2.  Entitlement to service connection for a skin disability 
affecting the scalp, neck and face.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to August 
1991 and from September 2001 to October 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

On his September 2004 Substantive Appeal, the veteran 
indicated that he wanted a Travel Board hearing before a 
Veterans Law Judge.  However, on a VA Form 9 received from 
the veteran in September 2004, the veteran indicated that he 
no longer wanted a hearing before a Veterans Law Judge.  The 
veteran was then afforded a hearing before a Hearing Officer 
in April 2005.  Currently, there are no outstanding hearing 
requests.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2005 letter, the veteran stated that he 
wished to withdraw his claim for an increased rating for 
migraine headaches.

2.  The veteran's current skin disability, affecting the 
scalp, neck and face, was first diagnosed after discharge 
from service and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with respect to the claim for an 
initial rating in excess of 30 percent for migraine 
headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).

2.  A skin disability, affecting the scalp, neck and face, 
was not incurred as a result of the veteran's active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In an 
April 2003 letter, the veteran withdrew his appeal for 
entitlement to an increased rating for migraine headaches, 
and hence, there remain no allegations of errors of fact or 
law for appellate consideration with respect to this claim.  
Accordingly, the Board does not have jurisdiction to review 
the claim for an increased rating for migraine headaches.

Skin Disability

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While he has not been 
provided notice of the type of evidence necessary to 
establish an increased rating or an effective date with 
respect to his service connection claim, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As explained below, the Board 
has determined that service connection is not warranted for a 
skin disability affecting the scalp, neck and face.  
Consequently, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran in not notifying him of the evidence pertinent to 
increased ratings or effective dates.

The record reflects that by letter dated in April 2003 the RO 
informed the veteran of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  He was, in 
essence, told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The April 2003 notice 
predated the initial adjudication of the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

The Board notes that the veteran's service medical records 
have been obtained.  The veteran has also been provided a VA 
medical examination.  The veteran submitted a lay statement 
in support of his claim and provided testimony before a 
Hearing Officer at the RO.  The veteran submitted private 
medical evidence and the RO obtained private medical 
evidence.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  In an undated addendum to the 
November 2005 statement in lieu of VA Form 646, the veteran's 
representative stated that the veteran had no further 
evidence to submit.  The Board is also unaware of any such 
outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

History and Analysis

The veteran submitted his claim for service connection for 
skin disability of the scalp, neck and face in March 2003.  
The veteran did not specify at that time when the disability 
began or who had treated him for that disability.  At the 
April 2005 RO hearing the veteran asserted that he first 
developed a rash over the scalp, neck and face while serving 
in Afghanistan.  The veteran reported that he has had a skin 
disability of the scalp, neck and face ever since.  

The veteran's service medical records reveal no complaints 
related to a skin disability.  In August 2002, after the 
veteran returned from Afghanistan and before discharge from 
service, the veteran was given a periodic examination.  On 
his Report of Medical History the veteran checked yes to 
several disabilities.  However, he indicated that he had no 
history of skin diseases.  The August 2002 examination report 
revealed no findings of a skin disability.  There is no 
indication that the veteran underwent another examination 
prior to discharge in October 2002.

The veteran was afforded a VA examination in August 2003.  
The veteran reported that he had been in Afghanistan from 
January through March 2002.  The examiner found the veteran 
to have scalp lesions with five visible lesions.  The 
examiner did not find the veteran to have a chest or facial 
rash.

The first private medical evidence of a skin disorder is a 
February 2004 treatment record from L.S.F., M.D.  The veteran 
reported to this physician that he had had a rash on his 
scalp and elsewhere for two years.  The assessment was 
infected eczematous dermatitis, aggravated by picking and 
scratching.

The veteran submitted a March 2004 lay statement from a 
fellow serviceman.  This man stated that the veteran had been 
quartered across the hall from him when the veteran returned 
from Afghanistan.  He remembered that the veteran had skin 
irritation on his scalp at that time.

An April 2004 letter from the veteran's private physician, 
D.D., M.D., states that the veteran had been treated for 
eczema which was caused by or aggravated by military service.  
In a May 2005 note, Dr. D.D. stated that stress and dirty 
conditions during military service could cause or aggravate 
skin conditions such as eczema and psoriasis.  In October 
2005, Dr. D.D. stated that the veteran had been treated for 
eczema since November 2003.

The medical evidence shows that the veteran currently has a 
skin disorder.  The Board will now address whether the 
veteran had a skin disability in service or whether there was 
an event in service which caused the veteran's skin 
condition.  A review of the veteran's service medical records 
is negative for any complaints or diagnosis of a skin 
disability in service.  In support of his claim, the veteran 
has submitted statements from himself, as well as a lay 
statement from a fellow serviceman, to the effect that he had 
a skin disorder in service, and/or that he had a skin 
disorder upon his return from serving in Afghanistan.  The 
Board finds that the veteran's statement and lay statement of 
record are not credible, in light of the veteran's reported 
history during service.  On an August 2002 service 
examination, the veteran indicated on a medical history form 
that he did not have a skin disability.  This evidence is 
contemporaneous with service.  As such, the Board finds that 
it is probative and credible.  The veteran's postservice 
statements and the lay statement of record are neither 
probative nor credible.  In other words, when the veteran's 
statements and the lay statement are weighed against the 
veteran's contemporaneous in-service assertion of not having 
a history of skin problems and the service discharge 
examination report showing that his skin was normal, the 
Board finds that these postservice assertions lacks 
credibility.

As noted above, the February 2004 treatment record of Dr. 
L.S.F. noted that the veteran had had a skin rash for two 
years.  Two years prior to that date, the veteran was in 
service.  However, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Consequently, the Board does not find the 
notation of Dr. L.S.F. to be probative as to whether or not 
the veteran developed a skin disability in service.

In this case the veteran's private physician has opined that 
the veteran's skin disability developed as a result of the 
veteran's service.  However, the Board does not find Dr. 
D.D.'s opinions of April 2004 and May 2005 to be of probative 
value.  The Board notes that this physician's opinions are 
based on the history as provided by the veteran and not on an 
actual review of the veteran's service medical records.  The 
Court has held that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Furthermore, the Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

In sum, the Board finds that the greater weight of the 
evidence indicates that the veteran's current skin disability 
developed after service and that it is unrelated to service.  
This is shown by the lack of any service medical records 
indicating complaints or treatment for a skin disability.  
This is also shown by the veteran indicating that he had not 
had a skin disability on his August 2002 Report of Medical 
History, and shown by the August 2002 periodic examination 
report showing no skin disability.  In August 2002, the 
veteran had been back from Afghanistan for over four months 
and the examination was performed within two months of the 
veteran's discharge from service.  The Board further notes 
that the August 2003 VA examiner did not indicate that the 
veteran had a chronic skin disability due to service.  Based 
on the above, the Board finds that the contemporary medical 
records are more probative than the private medical opinions 
based on the history as provided by the veteran.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim and service connection for a skin disability, 
affecting the scalp, neck and face, is denied.


ORDER

The appeal of entitlement to an initial rating in excess of 
30 percent for migraine headaches is dismissed.

Service connection for a skin disability, affecting the 
scalp, neck and face, is denied.



REMAND

The veteran claims that he has a chronic back disability due 
to a lifting injury while serving in Afghanistan.  The 
veteran has submitted lay statements of fellow servicemen who 
state that they remember the veteran injuring his back while 
filling sandbags when they were in Afghanistan.  The 
veteran's service medical records do not indicate any back 
complaints or diagnosis.  However, the veteran has submitted 
a health insurance form that shows chiropractic treatment for 
thoracic back pain while still in service.  On VA examination 
in August 2003, the examiner noted that the X-rays of the 
veteran's thoracic spine were partly obscured and the 
veteran's thoracic spine could not be adequately evaluated 
from the X-rays.  Repeat X-rays were not obtained.  As 
pointed out by the veteran's representative in October 2006, 
this examination report is not adequate for determining 
whether the veteran has a current back disability due to 
service. 

The Board notes that the veteran has submitted an April 2004 
opinion supporting his back claim from his chiropractor.  
Another attempt should be made to obtain copies of the 
chiropractor's records of treatment of the veteran.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veteran's Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Send the veteran an authorization 
form and request that he sign and return 
it after filling out the name and address 
of his chiropractor.  The RO should 
include in the claims file documentation 
of all attempts to obtain private medical 
records on behalf of the veteran.

3.  Provide the veteran the appropriate 
VA examination to determine the nature 
and etiology of any back disabilities 
present.  The examiner should be provided 
the veteran's claims file and should 
review the veteran's medical history, 
including the service medical records.  
The examiner should specifically state 
whether or not the veteran has any 
current spinal disabilities.  All 
indicated tests and studies should be 
performed including X-rays.  For any 
spinal disabilities diagnosed, the 
examiner should express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) such 
disability is related to the veteran's 
service.  Reasons and bases for all 
opinions expressed should be provided.

4.  Upon completion of the above 
requested development, and any other 
necessary development, reconsider the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


